Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139725                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  MARIA C. ABAY, Personal Representative of the                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  Estate of MIRA E. ABAY,                                                                              Diane M. Hathaway
               Plaintiff/Counter-Defendant-                                                           Alton Thomas Davis,
               Appellant,                                                                                                Justices
  v                                                                 SC: 139725
                                                                    COA: 283624
                                                                    Oakland CC: 2006-075016-CK
  DAIMLERCHRYSLER INSURANCE
  COMPANY,
           Defendant/Counter-Plaintiff/Cross-
           Plaintiff/Third-Party-Appellee,
  and
  DAIMLERCHRYSLER CORPORATION, a/k/a
  CHRYSLER LLC,
           Defendant-Appellee,
  and
  JAMES E. TRENT and KELLY ROSE BROOKS,
             Defendants/Cross-Defendants,
  and
  AUTO CLUB GROUP INSURANCE
  COMPANY, d/b/a AAA MICHIGAN, and
  ALVIN JEROME TAYLOR,
             Third-Parties.
  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  March 24, 2010. The application for leave to appeal the August 13, 2009 judgment of the
  Court of Appeals is DENIED, because we are no longer persuaded that the questions
  presented should be reviewed by this Court.

        KELLY, C.J., and DAVIS, J., would reverse the Court of Appeals decision for the
  reasons stated in the Court of Appeals dissenting opinion.

        HATHAWAY, J., would reverse the judgment of the Court of Appeals.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2010                    _________________________________________
           1123                                                                Clerk